Case 1:18-cv-03574-TWP-TAB Document 88 Filed 08/31/20 Page 1 of 3 PageID #: 3527




                          UNITED STATES COURT OF APPEALS
                             FOR THE SEVENTH CIRCUIT


 MAPLETON AT COUNTRYSIDE        )
 CONDOMINIUM ASSOCIATION, INC., )
                                )
     Plaintiff,                 )                    No. 1:18-cv-03574-TWP-TAB
                                )
  v.                            )
                                )
 TRAVELERS INDEMNITY COMPANY )
                                )
     Defendant.                 )


                                  DOCKETING STATEMENT


    (a) Appellant’s Jurisdictional Statement

           1. This case was removed to the District Court by Defendant; the District Court had

               jurisdiction to hear this case pursuant to diversity jurisdiction. The amount in

               controversy exceeds $75,000, exclusive of interest and costs. The parties are

               citizens of different states. Defendant Travelers Indemnity Company is a citizen

               of Connecticut. It is incorporated in the state of Connecticut and has its principal

               place of business in Connecticut. Mapleton at Countryside Condominium

               Association, Inc. is a citizen of the state of Indiana because it is incorporated in

               Indiana had has its principal place of business in Indiana.

           2. This Court has jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.

                  i. The date of entry of the judgment sought to be reviewed is August 3,

                      2020.

                  ii. There have been no motions for reconsideration or any other motions

                      which would toll the time within which to appeal.
Case 1:18-cv-03574-TWP-TAB Document 88 Filed 08/31/20 Page 2 of 3 PageID #: 3528




                   iii. The filing date of this notice of appeal is August 31, 2019.

                   iv. This is not a direct appeal from a decision of a magistrate judge.

           3. This is an appeal from a final judgment which adjudicates all of the claims with

               respect to all parties.

    (b) Prior related appellate proceedings: NONE.

    (c) Prior related litigation in the district court: NONE.



                                           Respectfully submitted,


                                           /s/ David Miller

                                           David Miller #31855-32
                                           Saeed & Little, LLP
                                           133 West Market Street
                                           Indianapolis, IN 46204
                                           Telephone: (317) 371-5535
                                           david@sllawfirm.com

                                           William D. Beyers, #28466-49
                                           BUCHANAN & BRUGGENSCHMIDT, P.C.
                                           80 E. Cedar St.
                                           Zionsville, Indiana 46077
                                           Telephone: (317) 873-8396
                                           Facsimile: (317) 873-2276
                                           bbeyers@bbinlaw.com

                                           Attorneys for Plaintiff
Case 1:18-cv-03574-TWP-TAB Document 88 Filed 08/31/20 Page 3 of 3 PageID #: 3529




                            FEDERAL CERTIFICATE OF SERVICE

        I hereby certify that on August 31, 2020, a copy of the foregoing was filed electronically.

 Notice of this filing will be sent to all counsel of record by operation of the Court’s electronic

 filing system. Parties may access the filing through the Court’s system.


                                                               /s/ David Miller
                                                               David Miller
